Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 of U.S. Application 16/522,785 filed on July 26, 2019 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/26/2019 and 01/25/2021 has been considered by the examiner.
Reasons for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a current sense circuit comprising: a first current mirror coupled to a first voltage supply terminal and having a first leg and a second leg, the first leg coupled at the second node and the second leg coupled for generating a first output current in combination with the other limitations of the claim. The prior art only discloses a current mirror and a limiting circuit positioned at total different nodes. 

Claims 2-9 are also allowed as they depend on allowed claim 1.

Regarding claim 10, the prior art of record taken alone or in combination fail to teach or suggest a current sense circuit comprising: a first current mirror coupled to a first voltage supply terminal and having a first leg and a second leg, the first leg coupled to the second terminal of the current limiter at a second node; a first current source including a first terminal and a second terminal and configured to generate a first current, the first terminal coupled at the second node;  -14-82143612US01 a second current source 

Claims 11-17 are also allowed as they depend on allowed claim 10.

Regarding claim 18, the prior art of record taken alone or in combination fail to teach or suggest a current sense circuit comprising: a first current mirror coupled to a first voltage supply terminal and having a first leg and a second leg, the first leg coupled to the second terminal of the current limiter at a second node; a first current source having a first terminal and a second terminal and configured to generate a first current, the first terminal coupled at the second node; a second current source having a first terminal and a second terminal and configured to generate a second current, the first terminal coupled to the second leg of the first current mirror at a third node in combination with the other limitations of the claim.

Claims 19 and 20 are also allowed as they depend on allowed claim 18.



Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Cheng et al (USPGpub 20160320433): discloses a current apparatus with a diode and current limiting circuit. 

Agiman et al (US Pat No. 5262713): discloses current mirror circuit with a current limiting resistor. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868